FILED
                             NOT FOR PUBLICATION                            JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARYANGEL FONSECA-ARAUZ,                         No. 08-71542

               Petitioner,                       Agency No. A078-325-634

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Maryangel Fonseca-Arauz, a native and citizen of Nicaragua, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we deny the petition for review.

         We lack jurisdiction to review Fonseca-Arauz’s contention that she is a

member of a particular social group of women who are victims of domestic

violence and are unable to obtain protection from the governmental authorities

because she did not present this distinct claim to the BIA. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004). Fonseca-Arauz does not challenge the agency’s

finding that she failed to establish past persecution. Substantial evidence supports

the agency’s finding that Fonseca-Arauz did not establish that she has a well-

founded fear of future persecution because there is no evidence her ex-husband

will harm her on account of a protected ground. See Molina-Morales v. INS, 237

F.3d 1048, 1051-52 (9th Cir. 2001). Accordingly, Fonseca-Arauz’s asylum claim

fails.

         Because Fonseca-Arauz failed to meet the lower burden of proof for asylum,

it follows that she has not met the higher standard for withholding of removal. See

Molina-Morales, 237 F.3d at 1052. Accordingly, Fonseca-Arauz’s withholding of

removal claim also fails.




                                           2                                     08-71542
      Fonseca-Arauz does not challenge the agency’s denial of CAT relief. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      Finally, Fonseca-Arauz’s claim that the BIA failed to articulate reasons for

denying her relief is belied by the record.

      PETITION FOR REVIEW DENIED.




                                              3                               08-71542